 


114 HR 2885 IH: Senior and Retired Volunteers Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2885 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2015 
Ms. Tsongas (for herself, Mr. Neal, Mr. McGovern, Mr. Kennedy, Ms. Clark of Massachusetts, Mr. Moulton, Mr. Capuano, Mr. Lynch, and Mr. Keating) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from income and employment taxes real property tax abatements for seniors and disabled individuals in exchange for services. 
 
 
1.Short titleThis Act may be cited as the Senior and Retired Volunteers Act of 2015. 2.Exclusion from income and employment taxes for real property tax abatements in exchange for services (a)Income taxes (1)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting before section 140 the following new section: 
 
139F.Real property tax abatements in exchange for services 
(a)In generalIn the case of a qualified individual, gross income shall not include any real property tax abatement received under a State program, or a local program under specific authority of State law, in which the taxpayer receives such abatement in exchange for services. (b)Qualified individualFor purposes of subsection (a), the term qualified individual means any individual who— 
(1)has attained age 60, or (2)is disabled (within the meaning of section 72(m)(7)).. 
(2)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting before the item relating to section 140 the following new item:   Sec. 139F. Real property tax abatements in exchange for services.. (b)Employment taxes (1)In generalSection 3121(b)(7) of such Code is amended by striking or at the end of subparagraph (E), by inserting or at the end of subparagraph (F), and by inserting after subparagraph (F) the following: 
 
(G)service under a State program in which the taxpayer in exchange for services receives an abatement of real property taxes which is excluded from income under section 139F;. (2)Conforming amendments to Social Security ActSection 210(a)(7) of the Social Security Act (42 U.S.C. 410(a)(7)) is amended by striking or at the end of subparagraph (E), by striking the period at the end of subparagraph (F) and inserting , or, and by inserting after subparagraph (F) the following: 
 
(G)service under a State program in which the taxpayer in exchange for services receives an abatement of real property taxes which is excluded from income under section 139F of the Internal Revenue Code of 1986.. (c)Effective dates (1)The amendments made by subsection (a) shall apply to taxable years beginning after December 31, 2015. 
(2)The amendments made by subsection (b) shall apply to services performed after December 31, 2015.  